Title: 17.
From: Adams, John
To: 


       Dined at Chatou, with Mr. Bertin. After dinner went to view the Machine of Marli, which forces up from the River Seine, all the Water at Versailles and Marli. We walked up the Mountain to the Pavillion, and Dwelling House of Madam de Barry. The Situation is one of the most extensive and beautiful, about Paris. The Pavillion is the most elegantly furnished of any Place I have seen. The House, Garden and Wallks are very magnificent. Mm. Barry was walking in the Garden. She sent Us word she should be glad to see Us—but We answered it was too late, We had so far to go.—Mr. Le Roy, of the Academie of Sciences was with Us. As We returned We had an agreable Conversation, upon philosophical Subjects.
      